Citation Nr: 1617238	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to April 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the matter was subsequently transferred to the RO in Columbia, South Carolina, and that RO certified the Veteran's appeal to the Board in November 2013.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014, and a copy of the transcript has been associated with the claims file.  

The Board denied the Veteran's service connection claims in an April 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2015 decision.  The Court granted the JMR in a February 2016 Order.  These issues now return to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset during active service and is not otherwise etiologically related to active service.

2.  The Veteran's tinnitus did not have onset during active service and is not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the required notice regarding the Veteran's service connection claims within an April 2012 notice letter.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran's August 2012 notice of disagreement (NOD) reported treatment at the Naval Weapons Station in Charleston, South Carolina.  Additionally, the Veteran testified at the November 2014 Board hearing regarding private treatment for his hearing following active service.  The Board acknowledges that these records identified by the Veteran have not been obtained or associated with the claims file.  However, the Board notes that both April 2012 and September 2013 notice letters advised the Veteran that his authorization was required to obtain any outstanding private treatment records.  To date, the Veteran has not either provided such records or authorized VA to obtain the specified records on his behalf.  The only private treatment records, which the Veteran authorized VA to obtain on his behalf, were unrelated to his claims on appeal.  Moreover, the Board notes that the Veteran's May 2012 notice response indicated that he had no further evidence to submit in support of his claim.

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit evidence in support of his claim, but he has not done so as far as the potential records identified at the November 2014 Board hearing are concerned.  38 U.S.C.A. § 5107.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds the duty to assist does not require remand to obtain any outstanding private treatment records.

The Veteran was afforded a VA audiology examination in May 2012.  The examination and resulting opinion are adequate as the examiner considered the Veteran's relevant history, provided a sufficiently detailed description of the claimed disabilities, administered a thorough examination based on appropriate diagnostic tests, and provided sufficient rationale to support her opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the November 2014 hearing, the undersigned fully explained the issue on appeal, noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error provided in notice during the hearing constitutes harmless error.

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.


II.  Service Connection - Bilateral Hearing Loss & Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system such as hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran filed his claims of entitlement to service connection for bilateral hearing loss and tinnitus in March 2012.  Essentially, he contends that he was exposed to loud noise during basic training and that such exposure led to the onset of his bilateral hearing loss and tinnitus.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

The absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of hearing loss or tinnitus.  An audiologic examination conducted at service enlistment in October 1976 documents a normal clinical evaluation of the Veteran's ears and puretone testing results which do not qualify as a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  The Veteran's concurrent report of medical history likewise did not report any ear problems or hearing loss.  In an April 2012 statement, the Veteran reported that his hearing was normal upon entering service.  A January 1977 medical evaluation board recommended discharge based upon the Veteran's preexisting pes planus.  The Veteran's April 1977 statement of change in medical status likewise identified his pes planus as the only change in his medical status since he was last examined in October 1976.  

The Veteran was first afforded a VA audiological examination in May 2012.  The examiner reviewed the Veteran's claims file and obtained a history from the Veteran.  The Veteran reported that he worked in a rubber factory for twenty-five years and drove a truck for eight years after service.  The Veteran reported ringing in his ears for "about a year."  Audiometric testing demonstrated bilateral hearing loss consistent with VA regulation.  See 38 C.F.R. § 3.385.  Accordingly, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted his report of constant tinnitus.  However, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not related to service noise exposure.  The examiner explained that as a basic trainee, the Veteran did not work in a military occupational specialty (MOS) with conceded excessive noise exposure.  Moreover, the examiner noted that hearing protection is consistently worn in firing ranges for basic training.  The examiner further noted that the Veteran did not serve in combat and there was no complaint of hearing loss or tinnitus during basic training that was documented in service treatment records.  Finally, the examiner explained that the Veteran had significant non-service occupational noise exposure.  The examiner remarked that the Veteran drove a forklift and worked in receiving at a rubber factory for over twenty years, drove an 18-wheeler truck for 8 years, and was exposed to recreational noise from lawn mowing.

The Veteran has reported that he never went to sick call for any complaints during basic training.  The Veteran explained that he was afraid to go to sick call during basic training because he feared his drill sergeant and feared being recycled as a trainee.  In March 2012 and July 2012 statements, the Veteran stated that his ringing in his ears started on the firing range in basic training.  In an April 2012 statement, the Veteran reported that he has had a ringing or high-pitched sound in his ears since the firing range, and that as time passed, he lost more of his hearing.  He also reported that he thought it was normal until he realized it was not getting any better.

At the November 2014 Board hearing, the Veteran testified that he was exposed to hazardous noise during basic training.  He reported that he would sometimes remove his ear plugs on the firing range in basic training in order to hear what others were saying.  The Veteran testified that he first noticed his hearing loss and tinnitus during basic training.  He stated that the hearing loss and tinnitus would come and go and then worsened after service.  The Veteran's spouse testified that when the Veteran first came home from service, she would have to touch him to get his attention.  The Veteran also testified that his post-service occupation in a rubber factory was not in a loud environment because he worked mostly in the warehouse on the receiving cart and unloading trucks using electric forklifts.  He also denied that his occupation as a truck driver contributed to his hearing loss and tinnitus because he stayed in the cab and was not around any noise while driving the truck.  

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

First, since the Veteran served less than 90 days, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Second, the preponderance of the evidence weighs against service connection on a direct basis.  

Regarding the lay evidence of record, the Board acknowledges that the Veteran and his spouse are competent to report observable symptoms, such as hearing difficulty and tinnitus.  See Layno, 6 Vet. App. at 470; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Veteran and his spouse are not competent to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran had a hearing disability for VA purposes during active service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

The Board is mindful that the Veteran and his spouse are competent to report hearing difficulty and tinnitus.  However, the Board finds the recent statements from the Veteran and his spouse are inconsistent with other evidence in the record.  Before service, the Veteran reported that he had no hearing loss or ear trouble, even though he reported another medical condition (asthma) in an October 1976 Report of Medical History.  Upon separation from service, in an April 1977 statement, the Veteran reported that he had undergone medical examination in the prior 180 days and that the only medical change in his condition since that time was flat feet.  The Veteran did not report hearing loss or tinnitus.  In June 1977, the Veteran filed a claim for service connection for a flat feet disability.  Again, the Veteran did not report hearing loss or tinnitus.  Such silence in this initial application, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence when compared to the Veteran's current assertions.  

The Veteran did not file a claim for a hearing loss or tinnitus disability until March 2012, 35 years after service.  At that time, the Veteran contended that both his hearing loss and his tinnitus started in service.  However, in a May 2012 report to the VA examiner, the Veteran reported that his tinnitus began one year prior.  To the extent that the Veteran's reports regarding the onset of tinnitus and hearing difficulty are inconsistent, they are not credible.  See Caluza, 7 Vet. App. 498.  The Board notes that the Veteran's spouse reported that she would have to touch the Veteran to get his attention when he first returned from service.  She did not report that she had to turn up the television or that she continued to have trouble getting his attention.  In light of the evidence as a whole, including the Veteran's 1977 separation statement regarding his medical condition, his 1977 filing for VA benefits related to other disabilities and not hearing loss or tinnitus, and his May 2012 report regarding his 2011 onset of tinnitus, the Board finds the Veteran and his spouse's recent statements that the Veteran's hearing loss and tinnitus had their onset during his two months of active service in 1977, and the symptomatology has been present since that time, to be inconsistent with the contemporaneous evidence of record and not credible.

The most probative evidence regarding whether the Veteran's current bilateral hearing loss and tinnitus are related to active service is the May 2012 VA examination report and opinion.  The May 2012 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to noise exposure during active service was well-supported by reasoning and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner noted that, as the Veteran was a basic trainee, hearing protection would have been consistently worn at the firing range; moreover, the Veteran did not serve in an MOS with conceded excessive noise exposure.  Additionally, she noted that the Veteran did not serve in combat and there was no documented complaint of hearing loss or tinnitus within service treatment records.  Finally, she stated that the Veteran had significant non-military occupational noise exposure.  

The Veteran asserts that his current bilateral hearing loss and tinnitus were caused by service.  Here, the Board finds that the reasoned opinion of a medical professional regarding the etiology of the Veteran's bilateral hearing loss and tinnitus is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  Furthermore, in light of the Board's finding that the Veteran's assertions regarding in-service symptomatology related to hearing loss and tinnitus are not reliable, the examination report is consistent with the credible evidence of record.  As such, that opinion is afforded more weight.

In conclusion, the most probative, competent evidence weighs against the Veteran's claims.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, there is no reasonable doubt to be resolved in this case, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


